                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   GEMINI INSURANCE COMPANY,                            §
                                                        §
           Plaintiff,                                   §
                                                        §
   v.                                                   §   Civil Action No. 3:18-CV-01393-X
                                                        §
   CHOICE EXPLORATION, INC.,                            §
                                                        §
           Defendant.                                   §

                        MEMORANDUM OPINION AND ORDER

        Before the Court is plaintiff Gemini Insurance Company’s (Gemini) Motion for

Summary Judgment [Doc. No. 27]. Gemini and defendant Choice Exploration, Inc.

(Choice) fully briefed the motion, and the Court held a hearing on January 30, 2020.

Therefore, the motion is ripe for the Court’s review. After careful consideration, the

Count DENIES Gemini’s motion for summary judgment and DISMISSES

WITHOUT PREJUDICE the parties’ claims as unripe.1

                                         I. Legal Standard

        The Court begins with the standard for summary judgment.                             Summary

judgment is appropriate only if, while viewing the evidence in the light most favorable

to the non-moving party, “the movant shows that there is no genuine dispute as to




         1 Under section 205(a)(5) of the E-Government Act of 2002 and the definition of “written

opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by
the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written,
however, primarily for the parties, to decide issues presented in this case, and not for publication in
an official reporter, and should be understood accordingly.

                                                    1
any material fact and the movant is entitled to judgment as a matter of law.”2 “A fact

is material if it ‘might affect the outcome of the suit’” and a “factual dispute is genuine

‘if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.’”3

                                         II. Background

       This case presents no genuine dispute of material facts. Gemini issued Choice

policy no. JCH2001259 (the policy), effective April 15, 2015–16 (the policy period), for

the Kent Spradley #1 Well (the well). During the policy period, Choice operated and

owned an interest in the well. The well suffered a control event from September 12–

19, 2015 (the occurrence).

       The core dispute in this case is not factual, but legal: what are the parties’

obligations under the policy?4 The policy has two notable sections, only one of which

is the subject of this legal dispute. Under Section IA, the policy provides certain

coverage on a reimbursement basis for costs to regain control of the well. Due to the

occurrence, Choice incurred costs to regain control of the well and submitted those

payments to Gemini for reimbursement. Gemini reimbursed Choice according to the

terms of the policy. The parties do not dispute coverage under Section IA. The parties

only dispute Section IB. That section provides certain coverage on a reimbursement

basis for restoration or redrill of the well.


       2   FED. R. CIV. P. 56(a).
       3 Thomas v. Tregre, 913 F.3d 458, 462 (5th Cir. 2019) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248 (1986)).
       4 The Court judicially notices, and appreciates, that this dispute involving an oil well—while

dramatic—is not as dramatic as it could be. See, e.g., There Will Be Blood, 2007.

                                                 2
      The parties’ conflict is about what Section IB means and requires. Choice has

not redrilled or restored the well since the occurrence. In 2016 and 2017, Choice

received several project estimates for repairing, redrilling, and permanently plugging

the well. In 2017, Choice submitted a redrill estimate (which included some repairs)

and a permanent plugging estimate to Gemini. As late as April 2018, the parties

discussed potential next steps regarding the well. At that time, Gemini told Choice

to expect a reservation of rights letter and further requests for documents as it

determined next steps regarding work on the well.

      On May 31, 2018, Gemini filed this action against Choice. Generally, Gemini

wants the Court to interpret the policy and to tell the parties what their obligations

are under it. Specifically, Gemini seeks a declaratory judgment that it “has no

obligation under the Policy to reimburse Choice for any expenses incurred after

Choice ceased to have an ownership interest in the Well in 2017.”5 Alternatively,

Gemini seeks a declaration that under Section IB of the policy, Gemini is obligated

only to reimburse costs for restoring the well through a workover (not a redrill), is

not obligated to reimburse Choice for any damage to the well that was not caused by

the crossflow, and is not obligated to reimburse for betterments to the well. Gemini

also seeks attorney’s fees.

      Choice responded with two counterclaims. Choice first requests a declaratory

judgment saying that it “is entitled to coverage under Section IB of the Policy” and

that Gemini “is obligated to reimburse Choice” for “a redrill of the Well, using an



      5   Plaintiff’s Original Complaint (Complaint) ¶ 18 [Doc. No. 1].

                                                   3
expandable liner,” “repair of the Well’s cement interior damaged during the

Occurrence,” and “permanent plugging of the lost or otherwise damaged Well.”6

Choice also brings a counterclaim for anticipatory breach of contract. 7 Choice also

claims that Gemini “anticipatorily breached the insurance contract when it (1) denied

coverage to Choice following Choice’s submission of a proof of claim and requested

documents and (2) filed this action seeking a declaratory judgment that coverage is

foreclosed.”8 In addition to claiming damages for its anticipatory breach claim, Choice

also requests attorney’s fees, court costs, and pre- and post-judgment interest.

        Nearly one year after the commencement of this litigation, Gemini filed its

motion for summary judgment for the Court to grant its declaratory judgment claim

and deny Choice’s counterclaims. This motion is ripe for the Court’s review.

                                             III. Analysis

                                      A. Summary Judgment

        Although there is no genuine dispute of material facts, Gemini is not entitled

to judgment as a matter of law.9 And based on the Court’s interpretation of the policy,

the parties’ claims are not ripe for the Court’s review.




        6   Defendant’s Original Answer and Counterclaims (Answer) ¶ 57 [Doc. No. 8].
        7 Choice’s answer labels this counterclaim as a “Breach of Contract,” but the allegations in the

Answer, as well as the arguments in the summary-judgment briefing, reveal this is actually a claim
for anticipatory breach of contract.
        8   Answer ¶ 64.
         9 The only real factual dispute is whether Choice transferred some or all of its interests in the

well after the policy expired on its terms. Although there is a genuine dispute about some of these
facts, the Court finds, as the reasoning below demonstrates, that these facts are immaterial to
interpret the policy for purposes of deciding the motion for summary judgment and for dismissing the
parties’ claims as not ripe.

                                                    4
        The Court begins with Gemini’s motion for summary judgment on its

declaratory judgment claim. Under the federal Declaratory Judgment Act, the Court

“may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.”10                      Essentially,

Gemini’s declaratory judgment claim is a request for the Court to interpret the policy,

stating what Gemini and Choice’s obligations are under it.

        “Contract interpretation is a purely legal issue[.]”11 And as “this is a diversity

case, we interpret the contract at issue under Texas law.”12 In Texas, insurance

policies are “generally controlled by the rules of construction and interpretation

applicable to contracts.”13             And under Texas law, “the interpretation of an

unambiguous contract is a question of law for the court to decide by ‘looking at the

contract as a whole in light of the circumstances present when the contract was

entered.’”14 “If a written contract is so worded that it can be given a definite or certain

legal meaning, then it is not ambiguous.”15 Practically speaking, the Texas Supreme

Court finds few policies or statutes to be ambiguous after close examination.

        To interpret the policy, the Court begins with the policy’s terms. Based on

those terms, the Court makes three findings regarding the policy’s meaning and


        10   28 U.S.C. § 2201.
        11   Gonzalez v. Denning, 394 F.3d 388, 392 (5th Cir. 2004).
        12   Id.
       13 Lincoln Gen. Ins. Co. v. Aisha’s Learning Ctr., 468 F.3d 857, 858 (5th Cir. 2006) (citing Nat’l

Union Fire Ins. Co. v. CBI Indus., Inc., 907 S.W.2d 517, 520 (Tex. 1995)).
        14 Gonzalez, 394 F.3d at 392 (internal citation omitted). The goal of contract interpretation in
Texas is to “ascertain the true intent of the parties as expressed in the instrument” and “give effect to
all provisions such that none are rendered meaningless.” Id. (internal citations omitted).
        15   Id. (quoting Nat’l Union Fire Ins. Co., 907 S.W.2d at 520).

                                                     5
application to this dispute that warrant the denial of Gemini’s motion for summary

judgment and the dismissal of the parties’ claims as unripe.

       First, the policy still governs the parties’ relationship. The Court interprets

the policy as an occurrence-based, not a claims-based, policy.16 This means that the

claim for an occurrence covered by the policy does not have to be made during the

policy period as long as the occurrence giving rise to the claim did occur during the

policy period. Gemini argues that Choice’s coverage ended when Choice transferred

its interest in the well in 2017. But the policy says that “coverage shall terminate”

when Choice “ceases to have an interest in such Well insured unless coverage is

terminated sooner by operation of any of Paragraphs 9b(2), (3), (4), or (5) below[.]”17

And paragraph 9(b)(5) says that “coverage shall terminate at the expiry” of the

policy.18 The Court finds that based on the express terms of the policy, the time

between Choice’s insurable interest in the well during the policy period and Choice’s

interest in the well today is irrelevant. This is because nothing regarding Choice’s

interest in the well after the policy’s expiration date affects or eliminates the policy’s

coverage of occurrences that happened during the policy period. Therefore, the Court

finds that the occurrence-based policy still governs Gemini and Choice’s relationship,




        16 See Appendix to Motion for Summary Judgment (Appendix), at 56 [Doc. No. 29] (“In the

event of an Occurrence giving rise to a claim recoverable hereunder, the Company shall in no event be
liable under Section IA, IB and IC and any endorsements thereto for a greater percentage interest in
any such claim than the Assured’s percentage interest in the Well Insured at the time that such
Occurrence took place.”) (emphasis added).
       17   Id. at 59 (emphasis added).
       18   Id. at 60.

                                                 6
including this dispute about whether Choice can be reimbursed for a claim now

regarding the occurrence then.

       Second, Section IB only obligates Gemini to provide coverage to Choice on a

reimbursement basis. The policy states that Gemini agrees to “reimburse” for “actual

costs and/or expenses reasonably incurred to restore or redrill a Well” or to

“permanently plug and abandon the lost or otherwise damaged Well.”19 The policy

does not define “reimburse,” but its plain meaning is “to pay back to someone.”20 In

their pleadings, the parties agreed that both Section IA and Section IB provide

certain coverage on a reimbursement basis.21                  Furthermore, the parties have

demonstrated what a reimbursement basis looks like in practice under the policy.

Under Section IA, Choice incurred expenses to regain control of the Well, submitted

those expenses to Gemini, and Gemini reimbursed Choice. Section IB describes the

same reimbursement process. Therefore, Gemini is not obligated to reimburse Choice

under Section IB unless and until Choice submits actual costs or reasonable expenses

for reimbursement, which Choice has not yet done.

       This begs a question, which is central to this dispute: if Choice were to finally

incur actual costs and expenses for redrilling, restoring, or plugging and abandoning

the well, could it now submit those receipts to Gemini for reimbursement under



       19   Appendix, at 65.
       20 Merriam-Webster Online Dictionary, “Reimburse”, available at https://www.merriam-
webster.com/dictionary/reimburse (last visited Mar. 4, 2020).
       21 See Complaint ¶¶ 12–13 (alleging that the Policy “provides certain coverage on a

reimbursement basis for costs to regain control of the Well” under Section IA and “provides certain
coverage on a reimbursement basis for restoration or redrill of the Well” under Section IB); Answer ¶¶
12–13 (admitting to Gemini’s allegations in paragraphs 12–13 of the Complaint).

                                                  7
Section IB? The policy anticipates this case’s very facts and answers this very

question. The controlling, albeit possibly unsatisfying, answer is one that the parties’

attorneys are all too familiar with: it depends. Choice’s ability to be reimbursed for

costs and expenses for redrilling or restoring the well simply depends on what Gemini

and Choice agree to do from this point forward.

      This is because of the Court’s third finding, which is that Section IB of the

policy obligates Gemini to negotiate with Choice new terms for providing coverage for

redrilling or restoring the well.      At this point in Gemini and Choice’s business

relationship, Section IB(1)(f) of the policy controls. It says:

                The Assured agrees to advise the Company if restoration
                or redrill has not commenced within 540 days from the date
                of accident, cancellation or expiry of this Policy, whichever
                shall occur last and such restoration or redrill shall be held
                covered at terms, rates and conditions to be agreed by the
                Company.22

The policy expired on April 15, 2016—776 days before this lawsuit began. At that

time, the parties were doing exactly what the policy required: negotiating new

coverage terms for redrilling or restoring a well that suffered an occurrence during

the policy period, but the work to restore or redrill had not commenced within 540

days of the policy’s expiration.

      In sum, both parties are right and wrong on the issues. Gemini is correct in

arguing that at the time it sought declaratory relief, it did not owe Choice any

payment yet because Choice had not submitted actual costs or expenses to Gemini for




      22   Appendix, at 65.

                                              8
reimbursement.       But Gemini is incorrect in arguing that the policy no longer

controls—under Section IB(1)(f), Gemini owes Choice a duty to negotiate new

reimbursement terms because Choice informed Gemini that the well’s restoration or

redrill had not commenced within 540 days of the policy’s expiration. Likewise,

Choice is correct in arguing that the policy still governs its relationship with

Gemini—the policy clearly anticipated a situation like this in which Choice did not

restore or redrill the well until long after the policy expired by its terms. But Choice

is incorrect in arguing that it is necessarily entitled to reimbursement—under Section

IB(1)(f), it is only entitled to new reimbursement terms to which Gemini has yet to

agree.

         This is what the policy means and how it applies to this case. Therefore, the

Court finds that Gemini is not entitled to judgment as a matter of law on its

declaratory judgment claim.

                                      B. Next Steps

         So where does this interpretation of the policy leave the parties? If the policy—

specifically Section IB(1)(f)—still controls, then none of the parties’ claims are ripe

for the Court’s review. Gemini cannot yet seek a declaratory judgment saying the

policy no longer controls when it has not fulfilled its obligations under the policy to

negotiate new redrill or restoration terms with Choice. It also leaves Choice with two

counterclaims—declaratory judgment and anticipatory breach of contract—that are

both not ripe under the Court’s interpretation of the policy. This is because Choice




                                             9
never submitted costs or expenses for reimbursement, and because Gemini has not

yet breached its contractual duty to negotiate new reimbursement terms.

        According to the Court’s interpretation of the policy’s terms, the parties do not

need to remain in Court. Contrary to its fears, Choice is not left in an impossible

situation—it does not have to put millions of dollars up front restoring or redrilling

the well without assurances for reimbursement. And neither is Gemini obligated to

reimburse Choice for any and all work Choice unilaterally decides to do on the well.

They do not have a contract for reimbursement now, but they still have a contract to

contract new reimbursement terms. Under the policy, Choice was obligated to inform

Gemini if it had not redrilled or restored over the well within 540 days after the

policy’s expiration, and Choice fulfilled its obligation. And now Gemini is obligated

to negotiate, in good faith and with fair dealing, new terms, rates, and conditions for

a restoration or redrill of the well. It may well be that Gemini breaches its contractual

duty to negotiate new terms, but it has not yet done so yet.

        Therefore, Gemini is not entitled to judgment on its declaratory judgment

claim and the parties’ claims and counterclaims are not ripe. The judicial tool for

handling claims that have yet to materialize is to dismiss such claims without

prejudice due to lack of ripeness.23 If Choice believes at some future point that

Gemini has breached by failing to negotiate in good faith the reimbursement terms



        23 See, e.g., Texas v. United States, 523 U.S. 296, 300 (1998) (dismissing a declaratory judgment

claim without prejudice on the grounds that the claim was unripe, explaining that a “claim is not ripe
for adjudication if it rests upon ‘contingent future events that may not occur as anticipated, or indeed
may not occur at all’”) (quoting Thomas v. Union Carbide Agricultural Products Co., 473 U.S. 568,
580–81 (1985)).

                                                   10
for a redrill or restoration, it may file an appropriate suit at that time. Or if Gemini

believes at some future point that it has finally fulfilled all its outstanding obligations

under the policy such that the policy no longer imposes any duties on its relationship

with Choice, it may file an appropriate suit at that time.

                                     IV. Conclusion

      Gemini is not entitled to summary judgment on the claims regarding its

obligations under the contract. This is because the governing provision requires the

parties to negotiate in good faith new terms for a redrill or restoration that did not

commence within 540 days of the occurrence. Accordingly, none of the claims in this

suit are ripe, and the Court DISMISSES WITHOUT PREJUDICE the parties’

claims.

      IT IS SO ORDERED this 4th day of March 2020.




                                                 _________________________________
                                                 BRANTLEY STARR
                                                 UNITED STATES DISTRICT JUDGE




                                            11
